Citation Nr: 1646366	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  07-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an earlier effective date than July 20, 1984, for the assignment of an 80 percent rating for a service-connected left lower leg amputation.

2.  Entitlement to accrued benefits.

3.  Whether an August 16, 1943, rating decision, which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943, was the product of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1942 to June 1943, including in combat in World War II where he sustained a left leg amputation.   He died in July 2004.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that there was CUE in an August 1985 rating decision and assigned a higher 80 percent rating effective July 20, 1984, for the Veteran's service-connected left lower extremity amputation and also denied entitlement to accrued benefits.  The Appellant disagreed with this decision later in May 2007.  She perfected a timely appeal in October 2007.  A videoconference Board hearing was held at the RO in March 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2010 and in October 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ adjudicate the intertwined issue of whether there was CUE in an August 16, 1943, rating decision, which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943.  The other currently appealed claims were remanded because they were inextricably intertwined with this CUE claim.  The AOJ adjudicated this CUE claim in a May 2015 rating decision.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This matter also is on appeal from a May 2015 rating decision in which the RO determined that an August 16, 1943, rating decision, which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943, was not the product of CUE.  The Appellant disagreed with this decision in July 2015.  She perfected a timely appeal in June 2016 and requested a Travel Board hearing on the claim of CUE in an August 16, 1943, rating decision, which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that an August 16, 1943, rating decision, which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943, was the product of CUE.  She also contends that an earlier effective date than July 20, 1984, for an 80 percent rating for the Veteran's service-connected left lower leg amputation is warranted and, but for CUE in the August 1943 rating decision, he would have been entitled to an 80 percent rating for this disability since the grant of service connection in the August 1943 rating decision.  The Appellant further contends that she is entitled to accrued benefits.  

The Board acknowledges that the Appellant appeared before the undersigned Veterans Law Judge at a March 2010 hearing in which she presented evidence and argument on the currently appealed earlier effective date and accrued benefits claims.  The Board notes in this regard that it previously concluded in the April 2010 and October 2011 remands that the claim of CUE in the August 1943 rating decision was inextricably intertwined with the currently appealed earlier effective date and accrued benefits claims.  See Board remand dated October 5, 2011, at pp. 3-4, and Board remand dated April 27, 2010, at pp. 3-4.  As noted in the Introduction, the Appellant perfected a timely appeal on her claim of CUE in the August 1943 rating decision in June 2016 and requested a new Travel Board hearing on this issue.

Because the Appellant already has had a videoconference Board hearing before the undersigned Veterans Law Judge in March 2010 on the issues of entitlement to an earlier effective date than July 20, 1984, for the assignment of an 80 percent rating for a service-connected left lower leg amputation and entitlement to accrued benefits, she is not entitled to another Board hearing on these issues.  To date, however, the Appellant has not been scheduled for a Board hearing on her claim of CUE in the August 1943 rating decision.  

The Board notes here that the AOJ advised the Appellant in July 2016 correspondence that, pursuant to her request for a Travel Board hearing, she was being placed on a list of appellants awaiting Travel Board hearings.  The AOJ also advised the deceased Veteran in August and November 2016 correspondence that he was being placed on a list of appellants awaiting Travel Board hearings.  It is not clear from a review of the record evidence whether the Appellant's pending Travel Board hearing request has been satisfied although it has not been withdrawn.  Thus, on remand, the Appellant should be scheduled for a Travel Board hearing at the AOJ which addresses her claim of CUE in the August 1943 rating decision.  See generally 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

The Board finally notes that, because adjudication of the CUE claim in the August 1943 rating decision likely will impact adjudication of the Appellant's currently appealed earlier effective date claim and accrued benefits claim, the latter claims are inextricably intertwined with the claim of CUE in the August 1943 rating decision.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Appellant's earlier effective date claim and accrued benefits claim must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Appellant for a Travel Board hearing at the AOJ on the issue of whether an August 16, 1943, rating decision, which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943, was the product of CUE.  A copy of the notice letter sent to the Appellant and her service representative concerning this hearing should be included in the claims file.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

